                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

MARK DOUGLAS ADAMS, #1509320,              §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:20-cv-340-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
                  AND PARTIALLY SEVERING CASE
       Petitioner Mark Douglas Adams, a Texas Department of Criminal Justice

 inmate proceeding pro se, filed this federal petition for a writ of habeas corpus

 pursuant to 28 U.S.C. § 2254. The petition was referred to United States Magistrate

 Judge, the Honorable John D. Love, for findings of fact, conclusions of law, and

 recommendations for disposition.

       On February 22, 2021, Judge Love issued a Report recommending that the

 Court deny the petition and dismiss the case with prejudice because Petitioner failed

 to identify a protected liberty interest. Judge Love further recommended that a

 certificate of appealability be denied. Docket No. 17. Petitioner has objected. Docket

 No. 19.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the


                                           1
law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the

time to file objections from ten to fourteen days).

      In his objections, Petitioner maintains that he has a liberty interest in his loss

of good-time credits because a parole board member promised he would be released

in September 2020 and that he raised civil rights claims concerning excessive force

and the Aryan Brotherhood.

      The Fifth Circuit has held that the purpose of a habeas corpus petition is to

grant relief from unlawful imprisonment or custody—and that it cannot be used for

any other purpose. See Pierre v. U.S., 525 F.2d 933, 936 (5th Cir. 1976). Specifically,

the court stated that habeas corpus, although correctly alluded to as the Great Writ,

cannot be utilized as a springboard to adjudicate matters foreign to the question of

legality of custody or imprisonment. Id.; see also Cook v. Hanberry, 596 F.2d 658, 660

n.1 (5th Cir. 1979). Rather, § 1983 lawsuits are the proper vehicle in which to

challenge unconstitutional confinement, conditions of confinement, and prison

procedures. See Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997).

      Here, because Petitioner has indeed raised civil rights claims concerning the

conditions of his confinement, his civil rights claims should be severed into a § 1983

lawsuit. The Court notes, however, that Petitioner cannot file his claims in a habeas

proceeding to evade the PLRA statutory filing fees.

      Having conducted a de novo review of the Report and the record in this case,

the Court has determined that the Report of the United States Magistrate Judge is




                                           2
correct, and Petitioner’s objections related to his habeas claim are without merit. The

Court therefore OVERRULES Petitioner’s objections regarding his habeas claims

(Docket No. 19) and ADOPTS the Report and Recommendation of the Magistrate

Judge (Docket No. 17) as the opinion of the District Court. Petitioner’s petition for

habeas corpus is hereby DISMISSED with prejudice, and the Court DENIES a

certificate of appealability.

       It is further ORDERED that Petitioner’s civil rights claims in this proceeding

are hereby SEVERED into a new § 1983 lawsuit. The Clerk of Court is instructed to

issue a new case number and shall copy the petition in this case into the new case.

The Court ORDERS Plaintiff to file a § 1983 complaint on the standardized form

addressing his civil rights claims within thirty days from receipt of this order. The

Clerk of Court shall send Plaintiff a copy of the standardized § 1983 form and a copy

of the motion for leave to proceed in forma pauperis so that he may fill them out and

return to the Court in conformity with this order.

        So ORDERED and SIGNED this 18th day of May, 2021.



                                              ___________________________________
                                              JEREMY D. KERNODLE
                                              UNITED STATES DISTRICT JUDGE




                                          3
